Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This is in reply to an application filed on 12/09/2020. Claims 1-25 are pending. 

Preliminary Amendment
The preliminary amendment submitted on 08/19/2021 is acknowledged and considered accordingly.
Priority
U.S. Priority benefit claimed under Title 35, United States Code, § 120 have been acknowledged.
Information Disclosure Statement PTO-1449
The Information Disclosure Statement submitted by applicant on 12/10/2021 and 12/23/2020 have all been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto.
                                                                                                                                                                          
Claim Rejections - 35 USC § 103  
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6. 	Claims 1-7, 10, 12-15, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over US  US-9380417-B1 to Boyle et al., (hereinafter Boyle) in view of US  US-20180109921-A1 Cerchio et al., (hereinafter Cerchio).

Claim 1. A method for collecting probe data, the method comprising:

while collecting the probe data, determining a location of a user device and a corresponding uncertainty associated with the determined location;
(Boyle: See Col. 13, lines, 1-20 and Fig 7 #604, determining 1st location for the mobile device based on Bluetooth signal received (i.e., while collecting the probe data) by the mobile device.  See Col. 3, lines 60-65 for mobile locations are approximated further, considering “an error factor” (i.e., uncertainty associated with location determination) when determining location of mobile device and for tracking the path of the mobile device.)

causing the user device to provide first user guidance towards a first region having less uncertainty than the uncertainty associated with the determined location; and
(Boyle: See Fig 7 #601, launching a mobile app for wayfinding on a mobile device, and  Col. 7 lines 40-55, for guiding an end user of the mobile device, from the first location to the second location of the venue.  See Fig. 2B for a map of a venue  being displayed via mobile app for the end user’s guidance within the venue. )

causing the user device to provide second user guidance towards a second region in which probe data is to be collected.
(Boyle: See Fig 7 #601, launching a mobile app for wayfinding on a mobile device within a venue, and Col. 7 lines 40-55, for guiding an end user of the mobile device, from the first location to the second location of the venue.  See Fig. 2B for showing map of a venue being displayed via mobile app to end user for guidance. )

Although Boyle teaches errors associated with location of mobile devices, however, it does not specifically teach that when “uncertainty threshold levels” of a location is lower or higher than a threshold, as understood in:

in an instance in which the uncertainty associated with the determined location satisfies the predefined threshold,

in an instance in which the uncertainty associated with the determined location fails to satisfy a predefined threshold,

However, in a similar field, Cerchio, teaches:

in an instance in which the uncertainty associated with the determined location satisfies the predefined threshold,
(Cerchio: See Fig. 9 #405 and para[0117] teaches that when the “confidence level” (i.e., uncertainty level) associated for the location of the mobile device, (when location is initially determined based on a map of RF signals), is above a threshold or not above a threshold, then location of mobile device is further determined based on weighted average of the current location and the inertial sensor inputs received by the mobile device.)

in an instance in which the uncertainty associated with the determined location fails to satisfy a predefined threshold,
(Cerchio: See Fig. 9 #405 and para[0117] teaches that when the “confidence level” (i.e., uncertainty level) associated for the location of the mobile device, (when location is initially determined based on a map of RF signals), is above a threshold or not above a threshold, then location of mobile device is further determined based on weighted average of the current location and the inertial sensor inputs received by the mobile device.)


Boyle teaches systems and methods for wayfinding of a venue, such as a retail mall, via indoor mapping of such venue and end user guidance via his/her mobile phone. (Boyle: Col. 4 lines 5-10, and Fig. 5 and Fig. 7)

Cerchio teaches system and methods for determining location of a mobile device by using “confidence level” threshold associated with their locations. (Cerchio: See Fig. 9 #405 and para[0117])

 	It would have been obvious to one of ordinary skill in the art before the time of effective filling, to have included “confidence level thresholds, as taught by Cerchio, with the teachings of Boyle, in order to benefit from enhancements of using “confidence level threshold” associated with a mobile device location determination, in order to perform other tasks based on such comparison results. (Cerchio: See Fig. 9 #405 and para[0117])


Claim 2. A method according to Claim 1, wherein the uncertainty associated with a determined location within the second region is greater than the uncertainty associated with a determined location within the first region.
(Cerchio:  See para[0083] for “signal map” contains multiple locations (i.e., indoor locations, outdoor locations, etc) and for each location,  it has or includes a “confidence level” associated for that location, and when the “confidence level” of one location is higher than another location, the mobile device choses the location that has “higher confidence level”, when determining its location.  It is understood as possible that a second location associated with a region can either have a lower or higher “confidence level” (i.e., uncertainty) compared to another location. )

Boyle teaches systems and methods for wayfinding of a venue, such as a retail mall, via indoor mapping of such venue and end user guidance via his/her mobile phone. (Boyle: Col. 4 lines 5-10, and Fig. 5 and Fig. 7)

Cerchio teaches system and methods for determining location of a mobile device by using “confidence level” threshold associated with their locations. (Cerchio: See Fig. 9 #405 and para[0117])

 	It would have been obvious to one of ordinary skill in the art before the time of effective filling, to have included “confidence level thresholds, as taught by Cerchio, with the teachings of Boyle, in order to benefit from enhancements of using “confidence level threshold” associated with a mobile device location determination, in order to perform other tasks based on such comparison results. (Cerchio: See Fig. 9 #405 and para[0117])

Claim 3. A method according to Claim 2, wherein the first and second regions comprise outdoor and indoor regions, respectively.
(Boyle: See Fig. 4, user entering from outdoor to indoor facility.  It is understood that guidance of the user via the mobile application, can be from indoor to outdoor as well.)

Claim 4. A method according to Claim 1, further comprising determining the second region for which the second user guidance is provided based upon the quantity of the probe data that has been collected in the second region.
 (Boyle: See Col. 9 lines 1-10, and Fig. 2B, showing guidance to a second location #35, wherein at the 2nd location #35, more beacons are received by the mobile device, such as Bluetooth 70d, and WiFi 75B, than the first location #30, receiving only Bluetooth 70a.)


Claim 5. A method according to Claim 4, wherein determining the second region further comprises determining the second region for which the second user guidance is provided from among one or more regions having greater uncertainty than the first region.
(Cerchio: See Fig. 9 #405 and para[0117] teaches that when the “confidence level” (i.e., uncertainty level) associated for the location of the mobile device, is above a threshold or not above a threshold, then location of mobile device is further determined based on weighted average of the current location and the inertial sensor inputs received by the mobile device.  It is understood that a second location, can have either higher or lower “confidence levels” associated with it, than the first location.)

Boyle teaches systems and methods for wayfinding of a venue, such as a retail mall, via indoor mapping of such venue and end user guidance via his/her mobile phone. (Boyle: Col. 4 lines 5-10, and Fig. 5 and Fig. 7)

Cerchio teaches system and methods for determining location of a mobile device by using “confidence level” threshold associated with their locations. (Cerchio: See Fig. 9 #405 and para[0117])

Cerchio, with the teachings of Boyle, in order to benefit from enhancements of using “confidence level threshold” associated with a mobile device location determination, in order to perform other tasks based on such comparison results. (Cerchio: See Fig. 9 #405 and para[0117])

Claim 6. A method according to Claim 23, further comprising determining the second region for which the second user guidance is provided based upon the duration during which probe data is anticipated to be collected with an uncertainty that satisfies the predefined threshold.
(Boyle: See Col 9 lines 1-10, and Fig. 2B, wherein guidance to the “second location” is determined to be “sixty seconds” after the first location being at time zero (0). It has taken sixty seconds to reach the second location, and wherein during this duration, mobile device is collecting and receiving radio frequency from various devices in its path to the second location.)

Claim 7. A method according to Claim 1, further comprising determining the first region for which the first user guidance is provided based upon a respective weight assigned to each of a plurality of regions having less uncertainty than the uncertainty associated with the determined location.
(Cerchio: See Fig. 9 #405 and para[0117] teaches that when the “confidence level” (i.e., uncertainty level) associated for the location of the mobile device, is above a threshold or not above a threshold, then location of mobile device is further determined based on weighted average of the current location and the inertial sensor inputs received by the mobile device.  It is understood that a second location, can have either higher or lower “confidence levels” associated with it, than the first location.)

Boyle teaches systems and methods for wayfinding of a venue, such as a retail mall, via indoor mapping of such venue and end user guidance via his/her mobile phone. (Boyle: Col. 4 lines 5-10, and Fig. 5 and Fig. 7)

Cerchio teaches system and methods for determining location of a mobile device by using “confidence level” threshold associated with their locations. (Cerchio: See Fig. 9 #405 and para[0117])

 	It would have been obvious to one of ordinary skill in the art before the time of effective filling, to have included “confidence level thresholds, as taught by Cerchio, with the teachings of Boyle, in order to benefit from enhancements of using “confidence level threshold” associated with a mobile device location determination, in order to perform other tasks based on such comparison results. (Cerchio: See Fig. 9 #405 and para[0117])


Claim 10. A method according to Claim 1, further comprising modifying the predefined threshold based upon a measure of the probe data that has been collected.
(Cerchio: See para [0041] for threshold can be a period of time during which mobile device collects and receives RF signals.  See para[0118] for threshold being modified as to be between a first threshold and second threshold instead of just the first threshold or the second threshold.)

Boyle teaches systems and methods for wayfinding of a venue, such as a retail mall, via indoor mapping of such venue and end user guidance via his/her mobile phone. (Boyle: Col. 4 lines 5-10, and Fig. 5 and Fig. 7)

Cerchio teaches system and methods for determining location of a mobile device by using “confidence level” threshold associated with their locations. (Cerchio: See Fig. 9 #405 and para[0117])

 	It would have been obvious to one of ordinary skill in the art before the time of effective filling, to have included “confidence level thresholds, as taught by Cerchio, with the teachings of Boyle, in order to benefit from enhancements of using “confidence level threshold” associated with a mobile device location determination, in order to perform other tasks based on such comparison results. (Cerchio: See Fig. 9 #405 and para[0117])


Claim 12. An apparatus configured to collect probe data, the apparatus comprising processing circuitry and at least one memory storing computer program code, the at least one memory and the computer program code configured to, with the processing circuitry, cause the apparatus to at least:


(Boyle: See Col. 13, lines, 1-20 and Fig 7 #604, determining 1st location for the mobile device based on Bluetooth signal received (i.e., while collecting the probe data) by the mobile device.  See Col. 3, lines 60-65 for mobile locations are approximated further, considering “an error factor” (i.e., uncertainty associated with location determination) when determining location of mobile device and for tracking the path of the mobile device.)

cause the user device to provide first user guidance towards a first region having more accuracy than the accuracy associated with the determined location.
(Boyle: See Fig 7 #601, launching a mobile app for wayfinding on a mobile device within a venue, and Col. 7 lines 40-55, for guiding an end user of the mobile device, from the first location to the second location of the venue.  See Fig. 2B for showing map of a venue being displayed via mobile app to end user for guidance. )

Although Boyle teaches errors associated with location of mobile devices, however, it does not specifically teach that when “uncertainty threshold levels” of a location is lower or higher than a threshold, as understood in:


based upon a relationship of the accuracy associated with the determined location and a predefined threshold,

Cerchio, teaches:

based upon a relationship of the accuracy associated with the determined location and a predefined threshold,
(Cerchio: See Fig. 9 #405 and para[0117] teaches that when the “confidence level” (i.e., uncertainty level) associated for the location of the mobile device, (when location is initially determined based on a map of RF signals), is above a threshold or not above a threshold, then location of mobile device is further determined based on weighted average of the current location and the inertial sensor inputs received by the mobile device.)

Boyle teaches systems and methods for wayfinding of a venue, such as a retail mall, via indoor mapping of such venue and end user guidance via his/her mobile phone. (Boyle: Col. 4 lines 5-10, and Fig. 5 and Fig. 7)

Cerchio teaches system and methods for determining location of a mobile device by using “confidence level” threshold associated with their locations. (Cerchio: See Fig. 9 #405 and para[0117])

 	It would have been obvious to one of ordinary skill in the art before the time of effective filling, to have included “confidence level thresholds, as taught by Cerchio, with the teachings of Boyle, in order to benefit from enhancements of using “confidence level threshold” associated with a mobile device location determination, in order to perform other tasks based on such comparison results. (Cerchio: See Fig. 9 #405 and para[0117])

Claim 13. An apparatus according to Claim 12, wherein the at least one memory and the computer program code are further configured to, with the processing circuitry, cause the apparatus, after determining the location of the user device with the corresponding accuracy satisfying the predefined threshold, (Cerchio: See Fig. 9 #405 and para[0117] teaches that when the “confidence level”  associated with accuracy for the location of the mobile device, is above a threshold or not above a threshold, then location of mobile device is further determined based on weighted average of the current location and the inertial sensor inputs received by the mobile device.) to cause the user device to provide second user guidance towards a second region having less accuracy than the first region in order to collect additional probe data. (Boyle: See Col. 9 lines 1-10, and Fig. 2B, showing guidance to a second location #35, wherein at the 2nd location #35, more beacons are received by the mobile device, such as Bluetooth 70d, and WiFi 75B, than the first location #30, receiving only Bluetooth 70a.)


Boyle teaches systems and methods for wayfinding of a venue, such as a retail mall, via indoor mapping of such venue and end user guidance via his/her mobile phone. (Boyle: Col. 4 lines 5-10, and Fig. 5 and Fig. 7)

Cerchio teaches system and methods for determining location of a mobile device by using “confidence level” threshold associated with their locations. (Cerchio: See Fig. 9 #405 and para[0117])

Cerchio, with the teachings of Boyle, in order to benefit from enhancements of using “confidence level threshold” associated with a mobile device location determination, in order to perform other tasks based on such comparison results. (Cerchio: See Fig. 9 #405 and para[0117])

Claim 14. An apparatus according to Claim 13, wherein the first and second regions comprise outdoor and indoor regions, respectively.
(Boyle: See Fig. 4, user entering from outdoor to indoor facility.  It is understood that guidance of the user via the mobile application, can be from indoor to outdoor as well.)

Claim 15. An apparatus according to Claim 12, wherein the at least one memory and the computer program code are further configured to, with the processing circuitry, cause the apparatus to determine the first region for which the first user guidance (Boyle: See Fig 7 #601, launching a mobile app for wayfinding on a mobile device within a venue, and Col. 7 lines 40-55, for guiding an end user of the mobile device, from the first location to the second location of the venue) is provided based upon a respective weight assigned to each of a plurality of regions having more accuracy than the accuracy associated with the determined location.
(Cerchio: See para[0063] for weights of the first location and the second location results are based on the accuracy of first location and accuracy of second location. )

Boyle teaches systems and methods for wayfinding of a venue, such as a retail mall, via indoor mapping of such venue and end user guidance via his/her mobile phone. (Boyle: Col. 4 lines 5-10, and Fig. 5 and Fig. 7)

Cerchio teaches system and methods for determining location of a mobile device by using “confidence level” threshold associated with their locations. (Cerchio: See Fig. 9 #405 and para[0117])

 	It would have been obvious to one of ordinary skill in the art before the time of effective filling, to have included “confidence level thresholds, as taught by Cerchio, with the teachings of Boyle, in order to benefit from enhancements of using “confidence level threshold” associated with a mobile device location determination, in order to perform other tasks based on such comparison results. (Cerchio: See Fig. 9 #405 and para[0117])


Claim 18. A computer program product configured to collect probe data, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer- executable program code instructions comprising program code instructions configured to, when executed by an apparatus, cause the apparatus to:

while collecting the probe data, determine a location of a user device and a corresponding uncertainty associated with the determined location; and

(Boyle: See Col. 13, lines, 1-20 and Fig 7 #604, determining 1st location for the mobile device based on Bluetooth signal received (i.e., while collecting the probe data) by the mobile device.  See Col. 3, lines 60-65 for mobile locations are approximated further, considering “an error factor” (i.e., uncertainty associated with location determination) when determining location of mobile device and for tracking the path of the mobile device.)

Although Boyle teaches errors associated with location of mobile devices, however, it does not specifically teach “uncertainty threshold levels”, as determinant factor for performing other steps or functions, as understood in:

based upon a relationship of the uncertainty associated with the determined location and a predefined threshold,

cause the user device to provide first user guidance towards a first region having less uncertainty than the uncertainty associated with the determined location.

However, in a similar field, Cerchio, teaches:

based upon a relationship of the uncertainty associated with the determined location and a predefined threshold,
(Cerchio: See Fig. 9 #405 and para[0117] teaches that when the “confidence level” (i.e., uncertainty level) for the location of the mobile device, is above a threshold, then a specific function will occur)

cause the user device to provide first user guidance towards a first region having less uncertainty than the uncertainty associated with the determined location.
(Cerchio: See Fig. 9 #405 and para[0117] teaches that when the “confidence level” (i.e., uncertainty level) associated for the location of the mobile device, is above a threshold or not above a threshold, then location of mobile device is further determined based on weighted average of the current location and the inertial sensor inputs received by the mobile device.  It is understood that a second location, can have either higher or lower “confidence levels” associated with it, than the first location.)

Boyle teaches systems and methods for wayfinding of a venue, such as a retail mall, via indoor mapping of such venue and end user guidance via his/her mobile phone. (Boyle: Col. 4 lines 5-10, and Fig. 5 and Fig. 7)

Cerchio teaches system and methods for determining location of a mobile device by using “confidence level” threshold associated with their locations. (Cerchio: See Fig. 9 #405 and para[0117])

 	It would have been obvious to one of ordinary skill in the art before the time of effective filling, to have included “confidence level thresholds, as taught by Cerchio, with the teachings Boyle, in order to benefit from enhancements of using “confidence level threshold” associated with a mobile device location determination, in order to perform other tasks based on such comparison results. (Cerchio: See Fig. 9 #405 and para[0117])


Claim 19. A computer program product according to Claim 18, wherein the program code instructions are further configured, after determining the location of the user device with the corresponding uncertainty satisfying the predefined threshold, (Cerchio: See Fig. 9 #405 and para[0117] teaches that when the “confidence level”  associated with accuracy for the location of the mobile device, is above a threshold or not above a threshold, then location of mobile device is further determined based on weighted average of the current location and the inertial sensor inputs received by the mobile device.)  to cause the user device to provide second user guidance towards a second region having greater uncertainty than the first region in order to collect additional probe data.
(Boyle: See Col. 9 lines 1-10, and Fig. 2B, showing guidance to a second location #35, wherein at the 2nd location #35, more beacons are received by the mobile device, such as Bluetooth 70d, and WiFi 75B, than the first location #30, receiving only Bluetooth 70a.)


Boyle teaches systems and methods for wayfinding of a venue, such as a retail mall, via indoor mapping of such venue and end user guidance via his/her mobile phone. (Boyle: Col. 4 lines 5-10, and Fig. 5 and Fig. 7)

Cerchio teaches system and methods for determining location of a mobile device by using “confidence level” threshold associated with their locations. (Cerchio: See Fig. 9 #405 and para[0117])

 	It would have been obvious to one of ordinary skill in the art before the time of effective filling, to have included “confidence level thresholds, as taught by Cerchio, with the teachings of Boyle, in order to benefit from enhancements of using “confidence level threshold” associated with a mobile device location determination, in order to perform other tasks based on such comparison results. (Cerchio: See Fig. 9 #405 and para[0117])

Claim 20. A computer program product according to Claim 18, wherein the computer-executable program code instructions further comprise program code instructions configured to determine the first region for which the first user guidance (Boyle: See Fig 7 #601, launching a mobile app for wayfinding on a mobile device within a venue, and Col. 7 lines 40-55, for guiding an end user of the mobile device, from the first location to the second location of the venue) is provided based upon a respective weight assigned to each of a plurality of regions having less uncertainty than the uncertainty associated with the determined location, (Cerchio: See para[0063] for weights of the first location and the second location results are based on the accuracy of first location and accuracy of second location. )
and wherein the respective weight assigned to a respective region of the plurality of regions having less uncertainty than the uncertainty associated with the determined location is based upon a distance between the location of the user device that most recently had a corresponding uncertainty that satisfied the predefined threshold and a location of the respective region.
(Cerchio: See Fig. 10, #425 and #427 for “minimum distance threshold” as determinant factor for determining “confidence level” of the current location.  Also see para[0063] for weights of first location and weights of second location are based on accuracy of the location results. It is understood that distance between two locations such as user device location and location of another region.)

Boyle teaches systems and methods for wayfinding of a venue, such as a retail mall, via indoor mapping of such venue and end user guidance via his/her mobile phone. (Boyle: Col. 4 lines 5-10, and Fig. 5 and Fig. 7)

Cerchio teaches system and methods for determining location of a mobile device by using “confidence level” threshold associated with their locations. (Cerchio: See Fig. 9 #405 and para[0117])

 	It would have been obvious to one of ordinary skill in the art before the time of effective filling, to have included “confidence level thresholds, as taught by Cerchio, with the teachings of Boyle, in order to benefit from enhancements of using “confidence level threshold” associated with a mobile device location determination, in order to perform other tasks based on such comparison results. (Cerchio: See Fig. 9 #405 and para[0117])

Claim 21. A method according to Claim 1, further comprising causing an alert to be provided while collecting probe data in the first region, wherein the alert provides an indication that the 
(Boyle: See Col. 10, lines 15-25, for a message can be transmitted (i.e., alert) that contains and comprise identifier for mobile device and can include some other information.  As such it is understood that such message can also include other information such as “user device being able to return to second region and collect probe data”).

 
Claim 22. A method according to Claim 1, wherein causing the user device to provide first user guidance towards the first region comprises causing the user device to provide first user guidance towards an outdoor region (Boyle: See Fig 7 #601, launching a mobile app for wayfinding on a mobile device, and Col. 7 lines 40-55, for guiding an end user of the mobile device, from the first location to the second location of the venue.)  in an instance in which the uncertainty associated with the determined location fails to satisfy a predefined threshold, and 
(Cerchio: See Fig. 9 #405 and para[0117] teaches that when the “confidence level” (i.e., uncertainty level) associated for the location of the mobile device, is above a threshold or not above a threshold, then location of mobile device is further determined based on weighted average of the current location and the inertial sensor inputs received by the mobile device.) wherein causing the user device to provide second user guidance towards the second region comprises causing the user device to provide second user guidance towards an indoor region(Boyle: See Fig 7 #601, launching a mobile app for wayfinding on a mobile device, and Col. 7 lines 40-55, for guiding an end user of the mobile device, from the first location to the second location of the venue. See Fig. 4, user entering from outdoor to indoor facility.  It is understood that guidance of the user via the mobile application, can be from indoor to outdoor as well.) in an instance in which the uncertainty associated with the determined location satisfies the predefined threshold. (Cerchio: See Fig. 9 #405 and para[0117] teaches that when the “confidence level” (i.e., uncertainty level) associated for the location of the mobile device, is above a threshold or not above a threshold, then location of mobile device is further determined based on weighted average of the current location and the inertial sensor inputs received by the mobile device.)

Claim 23. A method according to Claim 1, further comprising determining a duration during which the probe data is anticipated to be collected with an uncertainty that satisfies the predefined threshold.
(Boyle: See Col 9 lines 1-10, and Fig. 2B, wherein guidance to the “second location” is determined to be “sixty seconds” after the first location being at time zero (0). It has taken sixty seconds to reach the second location, and wherein during this duration, mobile device is collecting and receiving radio frequency from various devices in its path to the second location.)


Allowable Subject Matter
7.	    Claims 8, 9, 11, 16, 17, 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830.  The examiner can normally be reached on M-F.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. E./
Examiner, Art Unit 2477

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477